Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 9, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-20-00168-CV



         IN RE MARIA CRISTINA NEWALL DE KALLOP, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                               Probate Court No. 4
                             Harris County, Texas
                         Trial Court Cause No. 475,050

                         MEMORANDUM OPINION

      On February 26, 2020, relator Maria Cristina Newall de Kallop filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
James Horwitz, presiding judge of the Probate Court No. 4 of Harris County, to
vacate his temporary restraining order signed on February 21, 2020 (“TRO”). On
February 28, 2020, real parties in interest Brent Kallop and Brooks Kallop, as
Independent Co-Executors of the Estate of William Moore Kallop, Deceased, file a
motion to strike evidence or, in the alternative, motion to consider additional
evidence (“motion to strike evidence”).

      On April 2, 2020, the parties provided status reports stating that the Probate
Court issued a temporary injunction on March 16, 2020, and the TRO is no longer
in effect. The parties also provided a copy of the temporary injunction. When a
temporary restraining order has expired and is no longer in force, the mandamus
proceeding challenging the order is moot. See In re Henry, No. 14-17-00138-CV,
2017 WL 1103553, at *1 (Tex. App.—Houston [14th Dist.] Mar. 23, 2017, orig.
proceeding) (mem. op.); Hermann Hosp. v. Tran, 730 S.W.2d 56, 57 (Tex. App.–
Houston [14th Dist.] 1987, no writ). When a case becomes moot, the court of appeals
loses jurisdiction and cannot hear the case because any decision would constitute an
advisory opinion that is “outside the jurisdiction conferred by Texas Constitution
article II, section 1.” Matthews v. Kountze Indep. Sch. Dist., 484 S.W.3d 416, 418
(Tex. 2016).

      We therefore dismiss as moot relator’s petition for writ of mandamus and real
parties in interest’s motion to strike evidence.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Bourliot.




                                           2